AMENDMENT NO. 10 TO CREDIT AGREEMENT
     THIS AMENDMENT NO. 10 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
July 20, 2011, by and among Cornerstone Operating Partnership, L.P., a Delaware
limited partnership (the “Administrative Borrower”), each of the “Borrowing Base
Subsidiaries” party hereto (together with the Administrative Borrower, each a
“Borrower” and collectively, “Borrowers”), the “Guarantors” signatory hereto
(together with Borrowers, the “Credit Parties”), HSH Nordbank AG, New York
Branch, a German banking corporation acting through its New York branch, as
lender (together with its successors and assigns, each a “Lender” and
collectively the “Lenders”), and HSH Nordbank AG, New York Branch, a German
banking corporation acting through its New York branch, in its capacity as
administrative agent for the Lenders (in its capacity as administrative agent
for the Lenders, together with any permitted successor administrative agent, the
“Administrative Agent”) and arranger. Capitalized terms not defined herein shall
have the respective meanings set forth in the Credit Agreement (as defined
below).
Recitals
     WHEREAS, Borrowers, Guarantors, Lenders and Administrative Agent have
entered into that certain Credit Agreement, dated as of June 30, 2006 (the
“Original Credit Agreement”), as amended by that certain Amendment and Waiver
No. 1 to Credit Agreement, dated as of July 31, 2007 (“Amendment No. 1 to Credit
Agreement”), that certain Amendment No. 2 to Credit Agreement, dated as of
November 14, 2007 (“Amendment No. 2 Credit Agreement”), that certain Amendment
No. 3 to Credit Agreement, dated as of June 30, 2008 (“Amendment No. 3 to Credit
Agreement”), that certain Amendment No. 4 to Credit Agreement, dated as of
June 30, 2010 (“Amendment No. 4 to Credit Agreement”), that certain Amendment
No. 5 to Credit Agreement, dated as of August 31, 2010 (“Amendment No. 5 to
Credit Agreement”), that certain Amendment No. 6 to Credit Agreement, dated as
of September 30, 2010 (“Amendment No. 6 to Credit Agreement”), that certain
Amendment No. 7 to Credit Agreement, dated as of October 29, 2010 (“Amendment
No. 7 to Credit Agreement”), that certain Amendment No. 8 to Credit Agreement,
dated as of November 12, 2010 (“Amendment No. 8 to Credit Agreement”) and that
certain Amendment No. 9 to Credit Agreement, dated as of November 30, 2010
(“Amendment No. 9 to Credit Agreement”, together with the Original Credit
Agreement, Amendment No. 1 to Credit Agreement, Amendment No. 2 to Credit
Agreement, Amendment No. 3 to Credit Agreement, Amendment No. 4 to Credit
Agreement, Amendment No. 5 to Credit Agreement, Amendment No. 6 to Credit
Agreement, Amendment No. 7 to Credit Agreement and Amendment No. 8 to Credit
Agreement, as otherwise modified, amended or supplemented from time to time,
collectively, the “Credit Agreement”);
     WHEREAS, pursuant to (i) that certain Joinder Agreement dated as of
November 30, 2006, among, COP-Western Ave., LLC a California limited liability
company (“COP-Western”), COP-Goldenwest, LLC, Administrative Borrower, the
Guarantors, Lenders and Administrative Agent, (iii) that certain Joinder
Agreement, dated as of January 19, 2007, among COP-Deer Valley, LLC, an Arizona
limited liability company (“COP-Deer Valley”), COP-Western, COP-Goldenwest, LLC,
Administrative Borrower, the Guarantors, Lenders and Administrative Agent,

 



--------------------------------------------------------------------------------



 



and (iv) that certain Joinder Agreement, dated as of September 28, 2007, among
COP-Pinnacle Peak, LLC, an Arizona limited liability company (“COP-Pinnacle
Peak”), COP-Western, COP-Goldenwest, LLC, COP-Deer Valley, Administrative
Borrower, the Guarantors, Lenders and Administrative Agent, each of COP-Western,
COP-Deer Valley and COP-Pinnacle Peak were joined to the Credit Agreement and
the other Financing Documents, each as a “Borrower” and as a “Borrowing Base
Subsidiary.”
     WHEREAS, the payment of the Obligations and the performance of the other
obligations of Borrowers under the Credit Agreement and the other Financing
Documents are secured by, amongst other things, (i) that certain Deed of Trust,
Assignment of Leases and Rents, Fixture Filing and Security Agreement, by
COP-Western, as grantor, in favor of Commonwealth Land Title Company, solely as
trustee, for the benefit of Administrative Agent, recorded as of December 1,
2006 in the Official Records of Los Angeles County, California, as Instrument
No. 2006266762, as amended by that certain First Amendment to Recorded
Documents, dated as of June 30, 2010, recorded as of July 6, 2010 in the
Official Records of Los Angeles County, California as Instrument No. 20100918735
and that certain Second Amendment to Recorded Documents, dated as of
November 30, 2010, recorded as of December 6, 2010 in the Official Records of
Los Angeles County, California as Instrument No. 20101788670 (as amended and
modified, from time to time, the “Western Deed of Trust”), encumbering the
property more particularly described therein (the “Western Property”), (ii) that
certain Assignment of Leases and Rents, by COP-Western, in favor of
Administrative Agent, recorded as of December 1, 2006 in the Official Records of
Los Angeles County, California, as Instrument No. 20062667663, as amended by
that certain First Amendment to Recorded Documents, dated as of June 30, 2010,
recorded as of July 6, 2010 in the Official Records of Los Angeles County,
California as Instrument No. 20100918735 and that certain Second Amendment to
Recorded Documents, dated as of November 30, 2010, recorded as of December 6,
2010 in the Official Records of Los Angeles County, California as Instrument
No. 20101788670 (as amended and modified, from time to time (the “Western
Assignment”), (iii) that certain Deed of Trust, Assignment of Leases and Rents,
Fixture Filing and Security Agreement, by COP-Deer Valley, as grantor, in favor
of Magnus Title Agency, solely as trustee, for the benefit of Administrative
Agent, recorded as of January 22, 2007 in the Official Records of Maricopa
County, Arizona, as Instrument No. 20070081545, as amended by that certain First
Amendment to Recorded Documents, dated as of June 30, 2010, recorded as of
July 2, 2010 in the Official Records of Maricopa County, Arizona as Instrument
No. 20100566186 and that certain Second Amendment to Recorded Loan Documents,
dated as of November 30, 2010, recorded as of December 3, 2010 in the Official
Records of Maricopa County, Arizona as Instrument No. 201001057067 (as amended
and modified, from time to time, the “Deer Valley Deed of Trust”), encumbering
the property more particularly described therein (the “Deer Valley Property”),
(iv) that certain Assignment of Leases and Rents, by COP-Deer Valley, in favor
of Administrative Agent, recorded as of January 22, 2007 in the Official Records
of Maricopa County, Arizona, as Instrument No. 20070081546, as amended by that
certain First Amendment to Recorded Documents, dated as of June 30, 2010,
recorded as of July 2, 2010 in the Official Records of Maricopa County, Arizona
as Instrument No. 20100566186 and that certain Second Amendment to Recorded Loan
Documents, dated as of November 30, 2010, recorded as of December 3, 2010 in the
Official Records of Maricopa County, Arizona as Instrument No. 201001057067 (as
amended and modified, from time to time, the “Deer Valley Assignment”), and
(v) that certain Deed of Trust, Assignment of Leases and Rents, Fixture Filing
and Security Agreement, by COP-Pinnacle Peak,

-2-



--------------------------------------------------------------------------------



 



as grantor, in favor of Lawyers Title Insurance Corporation, solely as trustee,
for the benefit of Administrative Agent, recorded as of October 2, 2007 in the
Official Records of Maricopa County, Arizona, as Instrument No. 20071083931, as
amended by that certain First Amendment to Recorded Documents, dated as of
June 30, 2010, recorded as of July 2, 2010 in the Official Records of Maricopa
County, Arizona as Instrument No. 20100566179 and that certain Second Amendment
to Recorded Documents, dated as of November 30, 2010, recorded as of December 3,
2010 in the Official Records of Maricopa County, Arizona as Instrument
No. 20101056478 (as amended and modified, from time to time, the “Pinnacle Peak
Deed of Trust”), encumbering the property more particularly described therein
(the “Pinnacle Property”), and (vi) that certain Assignment of Leases and Rents,
by COP-Pinnacle Peak, in favor of Administrative Agent, recorded as of October
2, 2007 in the Official Records of Maricopa County, Arizona, as Instrument
No. 20071083932, as amended by that certain First Amendment to Recorded
Documents, dated as of June 30, 2010, recorded as of July 2, 2010 in the
Official Records of Maricopa County, Arizona as Instrument No. 20100566179 and
that certain Second Amendment to Recorded Documents, dated as of November 30,
2010, recorded as of December 3, 2010 in the Official Records of Maricopa
County, Arizona as Instrument No. 20101056478 (as amended and modified, from
time to time, the “Pinnacle Peak Assignment”). The Western Deed of Trust, the
Deer Valley Deed of Trust and the Pinnacle Peak Deed of Trust hereafter
collectively the “Existing Deeds of Trust”. The Western Assignment, the Deer
Valley Assignment and the Pinnacle Peak Assignment hereafter collectively the
“Existing Assignments.” The Western Property, the Deer Valley Property and the
Pinnacle Peak Property hereafter collectively the “Properties.”
     NOW THEREFORE in consideration of the promises and mutual covenants
contained herein, the parties hereto agree as follows:
     1. Amendments. Upon satisfaction of all of the conditions of effectiveness
set forth in Section 2 below, the following amendments shall take effect:
          1.1 The following definitions set forth in Section 1.01 of the Loan
Agreement are hereby deleted and replaced with the following text:
““Applicable Margin” means as of any date of determination thereof, (a) for the
period of time commencing on June 1, 2011 and continuing to September 30, 2011,
three and three quarters of one percent (3.75%) and (b) for the period of time
commencing on October 1, 2011 and continuing through the term of the Loans, four
percent (4.0%).”
““Maturity Date” means December 16, 2011. Anything in this definition to the
contrary notwithstanding, if the entire principal balance of the Loans shall
become due and payable by acceleration or otherwise on or before the then
Maturity Date, then from and after such principal balance becoming due,
“Maturity Date” shall mean such earlier date.”
          1.2 Section 4.04(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

-3-



--------------------------------------------------------------------------------



 



          “Administrative Agent shall, upon the written request and at the
expense of Borrowers, upon payment in full of the Obligations in accordance
herewith, release or, if requested by Borrowers, assign to Borrowers’ designee
(without any representation or warranty by and without any recourse against
Administrative Agent and Lenders whatsoever) the Lien of the Financing Documents
if not theretofore released.”
          1.3 Section 5.16 of the Credit Agreement is hereby deleted in its
entirety.
          1.4 Notwithstanding Section 2 of Amendment No. 9 to Credit Agreement,
Borrowers shall not be required to make the $250,000 amortization payments
scheduled to be made as of July, August and September, 2011.
     2. Intentionally Omitted.
     3. Effectiveness of this Amendment. The amendments set forth in Section 1
above shall not be effective or binding (without affecting the other provisions
of this Amendment) until the following conditions have been satisfied or waived
in writing by Administrative Agent, in Administrative Agent’s sole and absolute
discretion (the date on which all such conditions being satisfied or waived, the
“Effective Date”):
          3.1 Amendment Fee. Borrowers have paid to Administrative Agent an
amendment fee (the “Amendment Fee”) in an amount equal to fifteen thousand and
00/100ths Dollars ($15,000.00).
          3.2 Execution of Documents. Administrative Agent shall have received
four (4) originals of this Amendment duly executed and delivered by each of the
parties thereto
          3.3 No Defaults. As of the Effective Date no Default or Event of
Default shall have occurred and be continuing.
          3.4 Payment of Expenses. Borrowers shall have paid to Administrative
Agent all costs and expenses incurred in connection with this Amendment as
provided in Section 9 hereof.
          3.5 Representations and Warranties. The representations and warranties
of the Credit Parties set forth in Section 3 of this Amendment shall be true and
correct in all material respects on and as of the Effective Date; provided that
any such representations and warranties that by their express terms are made as
of a specific date shall be true and correct in all material respects as of such
specific date.
     4. Representations and Warranties. To induce Lenders and Administrative
Agent to enter into this Amendment, the Credit Parties hereby represent and
warrant that:
          4.1 The outstanding principal amount of the Loan as of the date hereof
is $4,985,000.
          4.2 The execution, delivery and performance by each Credit Party of
this Amendment and any other documents in connection herewith, or therewith, to
which it is a party

-4-



--------------------------------------------------------------------------------



 



are (a) within its powers and have been duly authorized by all necessary action,
(b) require no action by or in respect of, or filing with, any Governmental
Authority, any property manager or other third party, (c) do not contravene, or
constitute a breach of or default under, any provision of applicable law or
regulation, any of its constitutive documents or of any judgment, injunction,
order, decree, permit, license, note, mortgage, agreement or other instrument
binding upon such Person or any of its Subsidiaries or their respective assets
and (d) do not result in the creation or imposition of any Lien on any asset of
any Credit Party or any of its Subsidiaries.
          4.3 This Amendment, and such other documents and instruments executed
by such Credit Party in connection herewith, or therewith, have been duly
executed and delivered by each Credit Party and constitutes a valid and binding
agreement of each Credit Party, in each case enforceable in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.
          4.4 Each of the representations and warranties contained in
Article III of the Credit Agreement, as modified herein, is true and correct, in
all material respects, as of the date hereof, as though made on, and as of, the
date hereof; provided that any such representations and warranties that by their
express terms are made as of a specific date shall be true and correct in all
material respects as of such specific date.
     5. Covenant Regarding Sale of Properties. Without limiting the terms of
Section 6 hereof, the Credit Parties specifically reaffirm the covenants and
agreements set forth in Section 5.1 of Amendment No. 9 to Credit Agreement.
Borrowers shall not market any of the Properties for sale at an amount which is
less than the Appraised Value of such Property.
     6. Ratification of Credit Agreement. Except as specifically amended hereby,
the terms and conditions of the Credit Agreement and the other Financing
Documents are in all respects ratified and confirmed and remain in full force
and effect.
     7. Governing Law. THIS AMENDMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION, as more fully set forth in Section 9.09
of the Credit Agreement, which Section 9.09 is incorporated herein mutatis
mutandis as though set forth herein in full.
     8. Compliance, Release. As additional consideration for Administrative
Agent and Lenders to enter into this Amendment, the Credit Parties hereby
acknowledge and agree that, as of the date of this Amendment: (i) Administrative
Agent and Lenders have fully complied with all of their respective obligations
under the Financing Documents, (ii) the Credit Parties have no knowledge of any
act or omission on the part of Administrative Agent or Lenders that constitutes
a default by Administrative Agent or Lenders under any of the Financing
Documents (or that, with the giving of notice, the passage of time, or both,
would constitute a default by the Administrative Agent or Lenders thereunder),
(iii) the Credit Parties have no knowledge of any

-5-



--------------------------------------------------------------------------------



 



fact or circumstance that would prevent or prohibit Administrative Agent or
Lenders from enforcing the Financing Documents, and (iv) the Credit Parties have
no claims, demands, damages, suits, cross-complaints, causes of action or debts
of any kind or nature whatsoever that can be asserted to reduce or eliminate all
or any portion of its obligation to repay the Loans or to seek any affirmative
relief from Administrative Agent or Lenders with respect to the Loans or the
Borrowing Base Properties. The Credit Parties hereby release and forever
discharge, and agree to indemnify, defend and hold harmless, Administrative
Agent and Lenders and their respective agents, servants, employees, directors,
officers, trustees, beneficiaries, attorneys, branches, affiliates,
subsidiaries, successors and assigns, of and from all damages, losses, claims,
demands, liabilities, obligations, actions, suits and causes of action
whatsoever, that the Credit Parties may now have or claim to have against
Administrative Agent or Lenders as of the date of this Amendment, and whether
presently known or unknown, and of every nature and extent whatsoever, on
account of or in any way concerning or arising out of the Borrowing Base
Properties or the Loans, or founded upon any of the Financing Documents,
including, but not limited to, all such loss or damage of any kind heretofore
sustained or that may arise as a consequence of the dealings between the parties
up to and including the date of this Amendment. The Credit Parties acknowledge
and agree that this release is intended to extend to claims they do not know or
suspect to exist. Each of the Credit Parties acknowledges and agrees that this
release is intended to extend to claims it does not know or suspect to exist
and, in that regard, hereby waives all rights and privileges under Section 1542
of the California Civil Code which provides as follows:
“GENERAL RELEASE; EXTENT.
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

                        Cornerstone
Operating
Partnership,
L.P. Initials   COP-Western
Ave., LLC
Initials   COP-Deer
Valley, LLC
Initials   COP-Pinnacle
Peak, LLC
Initials   Cornerstone
Core Properties
REIT, Inc.,
Initials   Cornerstone
Realty Advisers
Initials

     9. Payment of Administrative Agent’s and Lenders’ Expenses. Borrowers agree
to reimburse Administrative Agent and Lenders for all out-of-pocket expenses
incurred by Administrative Agent and Lenders in connection with the drafting,
negotiation, execution, delivery and performance of this Amendment and all
related documents, including, but not limited to, reasonable attorneys’ fees and
costs incurred by Administrative Agent and Lenders, premiums for any
endorsements to Lenders’ existing title policies, recording charges, escrow fees
and all other costs.
     10. Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall

-6-



--------------------------------------------------------------------------------



 



constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment, and the other Financing Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 3 hereof,
this Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy shall be effective as delivery of a manually
executed counterpart of this Amendment.
Signatures on the following page.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.

            “BORROWERS”

CORNERSTONE OPERATING PARTNERSHIP, L.P.
      By:   Cornerstone Core Properties REIT, Inc.
its General Partner
      By:   /s/ Sharon C. Kaiser       Name:   Sharon C. Kaiser       Title:  
CFO       COP-WESTERN AVE., LLC
      By:   Cornerstone Operating Partnership, L.P.
its sole Member
      By:   Cornerstone Core Properties REIT, Inc.
its General Partner        By:   /s/ Sharon C. Kaiser         Name:   Sharon C.
Kaiser       Title:   CFO    

signature page continues

-8-



--------------------------------------------------------------------------------



 



            COP-DEER VALLEY, LLC

    By:   Cornerstone Operating Partnership, L.P.
its sole Member
      By:   Cornerstone Core Properties REIT, Inc.
its General Partner
      By:   /s/ Sharon C. Kaiser       Name:   Sharon C. Kaiser       Title:  
CFO       COP-PINNACLE PEAK, LLC

    By:   Cornerstone Operating Partnership, L.P.
its sole Member
      By:   Cornerstone Core Properties REIT, Inc.
its General Partner
      By:   /s/ Sharon C. Kaiser       Name:   Sharon C. Kaiser       Title:  
CFO       “GUARANTORS” and
“RECOURSE LIABILITY PARTY”

CORNERSTONE CORE PROPERTIES REIT, INC.
      By:   /s/ Terry G. Roussel       Name:  Terry G. Roussel         Title:
Chief Executive Officer of Cornerstone Core Properties REIT
Title: President of Cornerstone Realty Advisors, LLC         CORNERSTONE REALTY
ADVISORS, LLC
      By:   /s/ Terry G. Roussel       Name:  Terry G. Roussel         Title:
Chief Executive Officer of Cornerstone Core Properties REIT
Title: President of Cornerstone Realty Advisors, LLC         By:   /s/        
Name:           Title:        

signature page continues

-9-



--------------------------------------------------------------------------------



 



            “ADMINISTRATIVE AGENT”

HSH NORDBANK AG, NEW YORK BRANCH
      By:   /s/ Michael Carter         Name:   Michael Carter        Title:  
Senior Vice President
HSH Nordbank AG, New York Branch              By:   /s/ Heidrun Meyer        
Name:   Heidrun Meyer        Title:   Senior Vice President
HSH Nordbank AG, New York Branch        “LENDERS”


HSH NORDBANK AG, NEW YORK BRANCH
      By:   /s/ Michael Carter         Name:   Michael Carter        Title:  
Senior Vice President
HSH Nordbank AG, New York Branch       By:   /s/ Heidrun Meyer         Name:  
Heidrun Meyer        Title:   Senior Vice President
HSH Nordbank AG, New York Branch     

-10-